Citation Nr: 0917194	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-07 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
lumbosacral strain.

2.  Entitlement to a rating higher than 10 percent for a 
right lateral meniscectomy and arthrotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to 
February 1980.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO denied the Veteran's 
claim for an increased (compensable) rating for lumbosacral 
strain, and for a rating higher than 10 percent for a right 
lateral meniscectomy and arthrotomy. 

In February 2006 the RO increased the rating for the 
Veteran's lumbosacral strain to 20 percent, effective May 4, 
2004, which was recognized as the date of claim. 

In March 2008, the Board remanded the claims for additional 
development.

In statements received at the RO in March 2006, but 
associated with the claims folder after the Board's remand, 
the Veteran appears to raise a claim for recognition of her 
son as a helpless child for purposes of VA benefits.  This 
claim is referred to the agency of original jurisdiction 
(AOJ) for adjudication.

In a January 2008 communication received by the Board in 
February 2009, the Veteran wrote, "I am handling my own 
case" because of a lack of availability and competence of 
the Veterans service organization (VSO) representing her.  
This statement does not explicitly revoke the appointment of 
the VSO, and there is no revocation indicated on the 
designated space on the April 2004 appointment form (VA Form 
21-22).  Therefore, the Board will construe the Veteran's 
statement as indicating that her submission was intended to 
supplement the submissions of her VSO, and not as revocation 
of her appointment of the VSO as her representative. 

For the reasons discussed below, the claim for a rating 
higher than 10 percent for a right lateral meniscectomy and 
arthrotomy is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.

FINDING OF FACT

On February 6, 2009, prior to the promulgation of a decision 
in the appeal, the Board received a communication from the 
Veteran indicating that a withdrawal of her appeal as to the 
issue of entitlement to a rating higher than 20 percent for 
lumbosacral strain is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met as to the issue of entitlement to a 
rating higher than 20 percent for lumbosacral strain.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by her authorized representative.  38 C.F.R. 
§ 20.204. 

In a January 2009 communication received by the Board on 
February 6, 2009, the Veteran wrote, "I accept the decision 
on the back strain."  Thus, the Veteran has indicated a 
desire to withdraw her appeal on this issue.

As the Veteran has withdrawn her appeal on the issue of 
entitlement to a rating higher than 20 percent for 
lumbosacral strain, there remain no allegations of errors of 
fact or law for appellate consideration with regard to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review this claim and the appeal as to the issue of 
entitlement to a rating higher than 20 percent for a 
lumbosacral strain is dismissed.

ORDER

The appeal as to the issue of entitlement to a rating higher 
than 20 percent for lumbosacral strain is dismissed.


REMAND

In its March 2008 remand, the Board's instructed the RO to 
afford the Veteran a new VA orthopedic examination as to the 
severity of her right knee disability, because of evidence 
that it had increased in severity since the previous, June 
2004 VA examination.  The new examination was conducted in 
July 2008.  At the conclusion of the July 2008 VA examination 
report, there is an electronic signature ("es") of a 
physician's assistant.  There is also a brief September 2008 
addendum to the examination report, electronically signed by 
the same physician's assistant.

In the March 2009 post-remand brief, the Veteran's 
representative argued that because the July 2008 VA 
examination was completed by a physician's assistant and not 
signed by a physician, the report of this examination and the 
addendum are inadequate for rating purposes and a remand is 
required for a new VA examination (p. 2).

VA's Adjudication Manual Rewrite, M21-MR Part III, Subpart 
IV, Chapter 3, Section D. 18(a), provides: "All original 
examination reports must be signed by a physician, unless the 
examination was performed by a clinical or counseling 
psychologist, dentist, audiologist, or optometrist" 
(emphasis in original).  A note following this directive 
indicate that reports of physical examinations conducted by 
qualified medical examiners other than physicians, such as 
physician's assistants, are acceptable "if the reports are 
reviewed and signed by a physician."  Another note indicates 
that examination reports transmitted via certain electronic 
transmission systems without signatures are acceptable since 
signed copies are maintained by the Veterans Health 
Administration (VHA) or contract examining facility, but this 
does not appear to modify the requirement that a physician 
must indicate review and approval of the report of an 
examination conducted by a physician's assistant.

In this regard, the Board notes that, in Nunez-Perez v. 
Peake, No. 07-1405 (Vet. App. Jan. 14, 2009) (unpublished 
single-judge disposition), the Court found that an unsigned 
examination report was insufficient for rating purposes and a 
remand was required because the Board's decision did not 
indicate how it could assign probative value to this report.  
The Court reasoned that the provisions of the Adjudication 
Manual and Manual Rewrite were substantive rules that were 
binding on VA.  Id. (citing Hamilton v. Derwinski, 2 Vet. 
App. 671, 675 (1992) and Fugere v. Derwinski, 1 Vet. App. 
103, 107 (1990)).  The Board finds the Court's reasoning 
persuasive.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 
(1992) (a non-presidential decision but may be cited "for any 
persuasiveness or reasoning it contains").  

Given the specific request for a remand by the Veteran's 
representative and the lack of physician signature on the 
July 2008 VA examination report and September 2008 addendum, 
remand is required for a physician to review the examination 
report and addendum in accordance with the provisions of VA's 
Adjudication Manual Rewrite.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination, it must provide an adequate one or, 
at a minimum, notify the claimant why one will not or cannot 
be provided).

Accordingly, the claim for a rating higher than 10 percent 
for a right lateral meniscectomy and arthrotomy is REMANDED 
for the following action:

1.  A VA physician should review the 
findings related to the Veteran's right 
knee in the July 2008 VA examination 
report and September 2008 addendum.  If 
the physician finds the examination 
report and addendum satisfactory, he or 
she should sign it in accordance with 
VA's Adjudication Manual Rewrite, M21-MR 
Part III, Subpart IV, Chapter 3, Section 
D. 18(a).  If he or she does not find 
them to be satisfactory, a new 
examination should be arranged, following 
the instructions in the initial 
examination request.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case considering all 
evidence received since the statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


